230 S.E.2d 585 (1976)
31 N.C. App. 703
In the Matter of Walter L. USERY, Employee-Claimant et al.
No. 7627SC452.
Court of Appeals of North Carolina.
December 15, 1976.
Certiorari Denied March 7, 1977.
*586 Roberts, Caldwell & Planer, P.A. by Joseph B. Roberts, III, Mount Holly, for claimant-appellant.
*587 Poyner, Geraghty, Hartsfield & Townsend by Marvin D. Musselwhite, Jr. and Cecil W. Harrison, Jr., Raleigh, and Kullman, Lang, Inman and Bee by Andrew C. Partee, Jr., New Orleans, La., for appellee Beaunit Corp.
Garland D. Crenshaw, Howard G. Doyle, Thomas S. Whitaker and William H. Guy, Raleigh, for appellee Employment Security Commission of North Carolina.
Certiorari Denied by Supreme Court March 7, 1977.
MORRIS, Judge.
Claimant makes six assignments of error but only two of them are brought forward and argued in his brief. He treats them together, and we shall do the same. Thus, the sole question before us is whether the Superior Court erred in upholding the Commission's order that claimant was disqualified from receiving unemployment benefits.
G.S. 96-14 provides in pertinent part:

Disqualification for benefits.An individual shall be disqualified for benefits:
.....
(5) For any week with respect to which the Commission finds that his total or partial unemployment is caused by a labor dispute in active progress on or after July 1, 1961, at the factory, establishment, or other premises at which he is or was last employed or caused after such date by a labor dispute at another place. . .". (Emphasis supplied.)
Claimant contends that a lockout by management which results in work stoppage is not a "labor dispute" within the scope of G.S. 96-14(5). We disagree.
Since "labor dispute" is not defined in Chapter 96 of the General Statutes, claimant maintains that our interpretation of G.S. 96-14(5) should be controlled by the general public policy as expressed by our legislature in G.S. 96-2. That section states that Chapter 96 should be interpreted and applied ". . . for the benefit of persons unemployed through no fault of their own." (Emphasis supplied.) Claimant argues that, because he was at all times ready, willing and able to continue working at Beaunit but was prevented from doing so by the lockout, his resulting unemployment was "through no fault of his own" and entitles him to benefits under Chapter 96. However, our Supreme Court has held that the section of Chapter 96 which sets out the specific grounds for disqualification of benefits will prevail over the general policy provisions of G.S. 96-2. In re Steelman, 219 N.C. 306, 13 S.E.2d 544 (1941). Therefore, the policy expression is not controlling, and we must look elsewhere to determine whether a lockout is a "labor dispute" within G.S. 96-14(5).
In Buchholz v. Cummins, 6 Ill. 2d 382, 128 N.E.2d 900 (1955), the Illinois Supreme Court examined the exact question now before us. In holding that a lockout was a labor dispute within the Illinois Unemployment Compensation Act, similar to our own Chapter 96, the Court stated:
"The general purpose of the Illinois Act, as expressed in section 1, is to relieve involuntary unemployment. However, section 7(d) specifically disqualifies any individual for benefits for any week in which it is found that his unemployment is due to a stoppage of work which exists because of a labor dispute at the establishment at which he is or was last employed. By this provision the Illinois legislature adopted the policy that the State shall not, by payment of unemployment compensation, assist one party to a labor dispute, regardless of fault; and that the State in cases of industrial strife ought not to take sides and place blame. This provision was designed to maintain the neutrality of the State in labor disputes." 6 Ill.2d at 386, 128 N.E.2d at 902-03. (Emphasis supplied.)
The Supreme Court of Washington, in In re North River Logging Co., 15 Wash.2d 204, 130 P.2d 64 (1942), has likewise held that a lockout constituted a labor dispute for purposes of disqualification from unemployment benefits. The Court noted that a lockout is the employer's weapon equivalent to the employee's strike, and that
"[t]he essential features of our unemployment compensation act are borrowed *588 from the English acts, the original of which was passed in 1911. . . . The English decisions are uniform in holding that a lockout is a labor dispute in contemplation of the national insurance acts." 15 Wash.2d at 208-09, 130 P.2d at 66.
For cases of other jurisdictions also holding a lockout to be a labor dispute for purposes of unemployment compensation, see: Olusczak v. Industrial Comm., 230 So. 2d 31 (Fla. 1970); Baltimore Typographical Union v. Hearst Corp., 246 Md. 308, 228 A.2d 410 (1967); Salenius v. Employment Security Comm., 33 Mich.App. 228, 189 N.W.2d 764 (1971); Adams v. Industrial Comm., 490 S.W.2d 77 (Mo.1973); Basso v. News Syndicate Co., Inc., 90 N.J.Super. 150, 216 A.2d 597 (1966); Nelson v. Employment Comm., 290 S.W.2d 708 (Tex.Civ.App.1956).
G.S. 96-14(5) does not define "labor dispute" to include only those work stoppages caused by strikes, or, conversely, by lockouts; it is neutral on its face. "It thus appears that the State seeks to be neutral in the labor dispute as far as practicable, and to grant benefits only in conformity with such neutrality." In re Steelman, supra, 219 N.C. at p. 310, 13 S.E.2d at p. 547. While the decisions from other jurisdictions are not controlling on this Court, they are extremely persuasive when examined in conjunction with the neutrality of our statute. Further, we note that G.S. 96-14(3)(a) impliedly denotes that a lockout is a labor dispute by making reference to ". . . a strike, lockout, or other labor dispute." (Emphasis supplied.) Accordingly, we believe, and so hold, that a "labor dispute" as used in G.S. 96-14(5), includes work stoppage caused by management lockouts.
Moreover, we reject the position, urged by appellant, that the Commission, before denying benefits to victims of a lockout, should determine whether the employees were out of work due to some involuntary conduct on their part. "As a general rule, in the absence of a statutory provision requiring a conclusion to the contrary, the fault or responsibility behind a work stoppage or loss of employment is immaterial in determining whether a claimant is disqualified under a statute denying benefits to a person whose unemployment is caused by a labor dispute . . .". 81 C.J.S. Social Security and Public Welfare § 185, p. 279. See also, Buchholz v. Cummins, supra; Adams v. Industrial Comm., supra; Nelson v. Employment Comm., supra.
We believe that the position taken by the Commission and the Superior Court implements the intention of the General Assembly that the Commission avoid inquiry into the cause or fault of a labor dispute. Clearly, this is the more practical result as well. The Commission should not be compelled to expend its time and resources in order to determine which party is to blame for a work stoppage.
The judgment is
Affirmed.
CLARK and ARNOLD, JJ., concur.